 

 

Same a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 
     
  

 

 

 

were eee ee eee ++ -- x :

NINETY-FIVE MADISON COMPANY, L.P., woe commie
Plaintiff,

MEMORANDUM DECISION
-against- : AND ORDER

VITRA INTERNATIONAL AG, 19 Civ. 1745 (GBD)
Defendant. ;

we eee eer ew ewe eee ew ee we ee ee ew ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

 

Plaintiff Ninety-Five Madison Company, L.P. brings this breach of contract action against
Defendant Vitra International AG, which is the guarantor of a commercial lease between Plaintiff
and Defendant’s wholly owned subsidiary, non-party Vitra, Inc. (“Tenant”). (Compl., ECF No.
1.) Plaintiff alleges that Defendant is liable under the guaranty for Tenant’s breaches of the lease,
namely, inter alia, Tenant’s failure to commence certain alterations promptly after execution of
the lease, and to make certain expenditures for such alterations within nine months after
commencement of the lease. (/d.) Defendant moves to dismiss Plaintiff's complaint for
insufficient service of process pursuant to Federal Rule of Civil Procedure 12(b)(5) and for failure
to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (Notice of Mot., ECF No.
9.) Defendant’s motion to dismiss for insufficient service of process is DENIED. However, its

motion to dismiss for failure to state a claim is GRANTED.

 

I FACTUAL BACKGROUND
A. The Lease and the Guaranty.
Plaintiff, a New York corporation with its principal place of business in New York, entered
into acommercial lease agreement dated June 18, 2016 with Tenant (the “Lease”), whereby Tenant

leased certain portions of a building owned by Plaintiff. (Compl. 9 1, 6; see also Decl. of Mark

 
S. Olinsky (“Decl.”), Ex. 3 (Lease), ECF No. 11-3.) The commencement date under the Lease
was June 1, 2016. (Compl. 4 7.) Defendant, a Swiss corporation with its principal place of
business in Switzerland, is Tenant’s guarantor of the Lease pursuant to a guaranty dated June 14,
2016 (the “Guaranty”). Ud. ¥ 2, 9; see also Decl., Ex. 2 (Guaranty), ECF No. 11-2.)

The original Lease required Plaintiff to perform certain “Landlord’s Work,” including
demolishing a mezzanine and erecting a new “demising wall” by July 31, 2016, as well as installing
dunnage! for certain air conditioning units. (Decl., Ex. 3 (Lease), § 52, Ex. D.) It required Tenant,

29 68

in turn, to complete certain “Initial Alterations” “promptly after the date of execution of this
Lease.” (Ud. § 78(A).) Tenant committed to spend “within nine (9) months from the
commencement of the Lease” a minimum of $1,912,500 with respect to these Initial Alterations,
including $412,500 for a new elevator and building entrance. (/d.) The Lease provided Plaintiff
authority to review and approve Tenant’s alteration plans. (/d. 9 3,56.) In the event that Tenant
did not expend $1,912,500 within nine months from the commencement of the Lease, the Lease
required Tenant to pay the unspent balance to Plaintiff, unless the amount had been deposited with
Plaintiff and applied thereafter to the Initial Alterations. (/d. § 78(A).) The Lease also stated that:
Tenant, any guarantor of the performance of its obligations hereunder
(“Guarantor”) and their successors and assigns hereby subject themselves to the

jurisdiction of any state or federal court located within [New York], waive the
personal service of any process upon them in any action or proceedings therein and

consent that such process be served by certified or registered mail, ... directed...
to Guarantor .... Such service shall be deemed made upon receipt.
(Id. § 85.)

Under the Guaranty, Defendant guaranteed to Plaintiff “the full, faithful, ttmely and prompt

payment of Annual Fixed Rent, Additional Rent. . . and all other sums, costs or charges payable

 

' Merriam Webster defines ““dunnage” as “baggage” or “loose materials used to support and protect cargo
in a ship’s hold.” Dunnage, Merriam Webster, https://www.merriam-webster.com/dictionary/dunnage.

2

 

 
by Tenant under the Lease.” (Decl., Ex. 2 (Guaranty), § A.) Defendant also guaranteed “the full,
faithful, timely and prompt performance and observance of all the covenants, terms, conditions
and agreements in the Lease to be performed and observed by Tenant.” (/d.) The Guaranty
provided that “the liability of [Defendant] hereunder shall be based upon the obligations of Tenant
set forth in the Lease as the same may be altered, ... modified, [or] amended.” (Jd. § C.)

B. The Action, Settlement, and Arbitration Between Plaintiff and Tenant.

In May 2017, Tenant commenced an action in New York state court against Plaintiff to
terminate the Lease. (Decl., Ex. 4 (State Action Compl.), ECF No. 11-4.) Tenant alleged that
Plaintiff never began the Landlord’s Work, including the installation of the air conditioner
dunnage, and that Plaintiff refused, with no valid basis, to approve Tenant’s plans for the Initial
Alterations. Ud. § 20-39.) According to Tenant, Plaintiffs failure to complete the Landlord’s
Work and to approve Tenant’s plans prevented Tenant from performing its own obligations under
the Lease. (See id. § 40.) Plaintiff filed counterclaims alleging that Tenant breached the Lease by
not promptly commencing the Initial Alterations. (Decl., Ex. 5 (State Action Answer and
Countercl.), ECF No. 11-5, 99 144-58.)

Plaintiff and Tenant ultimately resolved their claims and counterclaims in the state action
by entering into a settlement (the “‘Settlement”) on December 7, 2017. (Decl., Ex. 6 (Settlement),
ECF No, 11-6.) Pursuant to the Settlement, Plaintiff approved Tenant’s plans for the Initial
Alterations and agreed to sign all necessary applications to the New York City Department of
Buildings. Ud. §§ 1-2.) The Settlement provided that Tenant would have nine months from
Plaintiff's completion of the Landlord’s Work to spend $1,912,500 for its Initial Alterations. (/d.
§ 9.) It required Plaintiff to complete the Landlord’s Work and install the air conditioner dunnage

by April 16, 2018 and provided for rent abatement if such deadline was not met. (/d. § 23.)

 
Plaintiff and Tenant agreed to arbitration of any disputes arising under the Settlement or relating
to the Initial Alterations. (/d. § 28.) Specifically, the Settlement provided that any and all disputes
“arising out of or relating to the interpretation and enforcement of this agreement and tenant’s
alterations through the time tenant substantially opens for business shall be referred to the
Honorable Steven Crane, as arbitrator, for binding determination as provided in accordance with
the rules of JAMS.” (d.) It further stated that “the determination of Justice Crane... or any other
arbitrator shall be final and binding upon the parties,” and that “[t]he parties hereby waive any
right to appeal any such determination.” (/d.)

Subsequently, on April 20, 2018, Tenant commenced an arbitration, alleging that Plaintiff
had not complied with the Settlement. (Decl., Ex. 7 (Arbitration Statement), ECF No. 11-7.) In
particular, Tenant alleged that Plaintiff had yet to complete the Landlord’s Work or install the air
conditioner dunnage, and that Plaintiff continued to obstruct the regulatory approval of Tenant’s
Initial Alterations. (/d. at 19-26.)

The arbitrator issued an interim award on June 18, 2018. In the award, the arbitrator found
that Plaintiff had completed the Landlord’s Work on April 24, 2018. (Decl., Ex. 8 (First Interim
Award), at 11.) Because the Settlement required Plaintiff to complete the Landlord’s Work by
April 16, 2018 and Plaintiff's completion of such work was therefore several days late, the
arbitrator provided for abatement of rent between April 17 and April 24, 2018. (See id.) The
arbitrator also approved Tenant’s building entrance design and ordered Plaintiff to submit the
necessary application for regulatory approval of such design. (/d. at 16-18.) Tenant subsequently
began its Initial Alterations in October 2018. (Compl. § 17.)

The arbitrator issued a second interim award on February 24, 2019. (Decl., Ex. 9 (Second

Interim Award), ECF No. 11-9.) In this award, the arbitrator found, inter alia, that Tenant’s delay

 
in commencing the Initial Alterations was due to Plaintiff's interference with the application for
regulatory approval of Tenant’s building entrance design. (/d. at 23.)

Following Tenant’s motion for renewal of the issue of whether Plaintiff completed
installing the air conditioner dunnage, the arbitrator issued a third interim award on March 10,
2019. (Decl., Ex. 10 (Third Interim Award), ECF No. 11-10.) The arbitrator found that Plaintiff
had not, in fact, completed the Landlord’s Work since it still had not installed the dunnage. (/d. at
5.) Accordingly, he vacated the finding in the first interim award that the Landlord’s Work was
completed on April 24, 2018, and he held that Tenant is entitled to an abatement of rent from April
17, 2018 until such dunnage is installed. (/d.) Plaintiff filed a motion for reconsideration of the
third interim award, which the arbitrator denied on September 17, 2019. (Def.’s Letter dated Sept.
18, 2019, Ex. A (Order), ECF No. 24-1.)

Tl. LEGAL STANDARDS
C. Rule 12(b)(5) Motion to Dismiss.

“Before a federal court may exercise personal jurisdiction over a defendant, the procedural
requirement of service of summons must be satisfied.” Dynegy Midstream Servs. v. Trammochem,
451 F.3d 89, 94 (2d Cir. 2006) (citation omitted); see Steel Co. v. Citizens for a Better Env't, 523
U.S. 83, 94-95 (1998) (“The requirement that jurisdiction be established as a threshold matter
‘spring[s] from the nature and limits of the judicial power of the United States’ and is ‘inflexible
and without exception.” (alteration in original) (citation omitted)). “[T]he plaintiff bears the
burden of proving adequate service.” Burda Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir.
2005) (citation omitted), The plaintiff must, “through specific factual allegations and any
supporting materials, make a prima facie showing that service was proper.” Kwon v. Yun, No. 05

Civ. 1142 (GEL), 2006 WL 416375, at *2 (S.D.N.Y. Feb. 21, 2006) (collecting cases). “‘[I]n

 
considering a motion to dismiss pursuant to 12(b)(5) for insufficiency of process, a Court must
look to matters outside the complaint to determine whether it has jurisdiction.” Mende v. Milestone
Tech., 269 F. Supp. 2d 246, 251 (S.D.N.Y. 2003) (alteration in original) (citation omitted).

D. Rule 12(b)(6) Motion to Dismiss.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff
must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a
facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” /d. (citation omitted).
The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).’

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiff's remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” /d.; see also
Targum y. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund y. Royal Bank of

Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013).

 

* “In deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am.
Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

6

 
Il. SERVICE OF PROCESS WAS PROPER

Defendant argues, as a preliminary matter, that it was not properly served with the
summons and complaint in this action. (Mem. of Law of Def. Vitra International AG in Supp. of
Mot. to Dismiss Pursuant to Fed. R. 12(b)(6) and (5) (“Def.’s Mem.”), ECF No. 10, at 22-25.)
Plaintiff served Defendant in Switzerland by registered mail. (See Aff. of Service, ECF No. 7.)
Defendant claims that such service is “insufficient as a matter of law” because Switzerland is a
party to the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in
Civil or Commercial Matters (the “Hague Service Convention”) and does not permit service of
process from foreign countries by mail. (Def.’s Mem. at 22-23; see also id. at 10.) Rather,
according to Defendant, service must be made through the Swiss Central Authority. (/d. at 23.)

Here, service via registered mail was proper because Defendant consented to such service
and waived its right to service otherwise. Under the express terms of the Lease:

Tenant, any guarantor of the performance of its obligations hereunder

(“Guarantor”) and their successors and assigns hereby . . . waive the personal

service of any process upon them in any action or proceedings therein and consent

that such process be served by certified or registered mail, .. . directed . . . to

Guarantor .... Such service shall be deemed made upon receipt.
(Decl., Ex. 3 (Lease), § 85 (emphasis added).) Defendant tries to argue that it is not bound by this
service of process provision because it is not a signatory to the Lease. (Def.’s Mem. at 24.)
However, in the Guaranty, to which Defendant is a signatory, Defendant agreed to “the full,
faithful, timely and prompt performance and observance of all the covenants, terms, conditions
and agreements in the Lease to be performed and observed by Tenant.” (Decl., Ex. 2 (Guaranty),

§ A.) Accordingly, by signing the Guaranty and affirming its obligations pursuant to the Lease,

Defendant bound itself to the Lease’s service of process provision. See White Rose Food v. Saleh,

 
99 N.Y.2d 589, 592 (2003). Accordingly, Defendant’s motion to dismiss Plaintiffs complaint on

the basis of improper service is denied.

IV. PLAINTIFF FAILS TO STATE A CLAIM BECAUSE THERE WAS NO DEFAULT
BY TENANT THAT TRIGGERED ANY OBLIGATION BY DEFENDANT

Defendant alternatively moves to dismiss Plaintiff's complaint for failure to state a claim.
(Mem. at 12—22.) Both of Plaintiff's causes of action allege that Defendant breached the Guaranty
by failing to ensure Tenant’s performance of its own obligations under the Lease, which included,
inter alia, promptly commencing the Initial Alterations, spending within nine months from the
commencement of the Lease $1,912,500 in connection with those Initial Alterations, and paying
any deficiencies to Plaintiff if Tenant failed to spend that minimum amount within the ninth-month
period. (Compl. §/ 5~85.) The first cause of action pertains to Tenant’s alleged default under the
Lease before its execution of the Settlement with Plaintiff on December 7, 2017, while the second
cause of action pertains to Tenant’s alleged default following the Settlement. (See id § 63.)
Defendant argues that because Plaintiff must demonstrate some underlying default by Tenant in
order to assert any claim against Defendant, and because there is no such default here, Plaintiff’ s
complaint should be dismissed in its entirety. (Mem. at 11-12.)

“A guaranty is ‘the promise to answer for the payment of some debt or the performance of
some obligation, on default of such payment or performance, by a third person who is liable in the
first instance].] It is an obligation to answer for the debt of another.’” Terwilliger v. Terwilliger,
206 F.3d 240, 246 (2d Cir. 2000) (citation omitted). It is a “contract of secondary liability,” and
“aj guarantor will be required to make payment only when the primary obligor has first defaulted.”
Id. (citation omitted), “A guarantor’s obligation must be ‘narrowly construed and cannot be

extended by construction beyond the plain and explicit language of the contract.” Chase

 

 
Manhattan Bank, N.A. v. American Nat'l Bank & Trust Co. of Chicago, 93 F.3d 1064, 1073 (2d
Cir. 1996) (citation omitted).

Here, Plaintiff fails to state a claim against Defendant based on any alleged defaults of the
Lease by Tenant that occurred before the execution of the Settlement. The Guaranty limits
Defendant’s obligations to those of Tenant under the Lease as modified or amended. (Decl., Ex.
2 (Guaranty), § C (“[T]he liability of [Defendant] hereunder shall be based upon the obligations
of Tenant set forth in the Lease as the same may be altered, . . . modified, [or] amended.”’).) The
Settlement settled all claims and counterclaims in the state action between Plaintiff and Tenant,
including Plaintiffs counterclaim that Tenant breached the Lease, at least as of December 7, 2017.
(See Decl., Ex. 6 (Settlement), at 2; Decl., Ex. 5 (State Action Answer and Countercl.), 9] 144—
58.) The Settlement also modified the Lease by extending Tenant’s deadline to spend $1,912,500
for the Initial Alterations to nine months after Plaintiff's completion of the Landlord’s Work.
(Decl., Ex. 6 (Settlement), § 9.) Accordingly, because Plaintiff already relinquished its claim that
Tenant breached the Lease prior to the date of the Settlement, Plaintiff's claim here against
Defendant based on any such breach is dismissed.

Dismissal of Plaintiff's claim based on Tenant’s alleged default following the Settlement
is similarly warranted, given the arbitral decisions finding that there has been no such default.
“Under the doctrine of res judicata, or claim preclusion, ‘[a] final judgment on the merits of an
action precludes the parties or their privies from relitigating issues that were or could have been
raised in that action.”” EDP Med. Comput. Sys., Inc. v. United States, 480 F.3d 621, 624 (2d Cir.
2007) (alteration in original) (citation omitted). Collateral estoppel, also referred to as “issue
preclusion,” bars relitigation of an issue when:

(1) the identical issue was raised in a previous proceeding; (2) the issue was actually
litigated and decided in the previous proceeding; (3) the party had a full and fair

 
opportunity to litigate the issue; and (4) the resolution of the issue was necessary to
support a valid and final judgment on the merits.

Republic of Ecuador v. Chevron Corp., 638 F.3d 384, 400 (2d Cir. 2011) (citation omitted). “It is
well settled that the related doctrines of res judicata and collateral estoppel apply to arbitration
proceedings.” Burmah Oil Tankers, Ltd. v. Trisun Tankers, Ltd., 687 F. Supp. 897, 899 (S.D.N.Y.
1988) (citation omitted).

Here, Plaintiff's claim against Defendant is precluded by the arbitrator’s decisions in the
ongoing arbitration between Plaintiff and Tenant, which Plaintiff agreed are binding and
unappealable. (See Decl., Ex. 6 (Settlement), § 28.) The arbitrator found that Tenant is not in
default of the Lease. Specifically, the arbitrator ruled in the second interim award that Tenant’s
delay in commencing the Initial Alterations was due to Plaintiff's misconduct and interference
with obtaining regulatory approval. (Decl., Ex. 9 (Second Interim Award), at 23.) In the third
interim award, the arbitrator found that Plaintiff has not completed the Landlord’s Work. (Decl.,
Ex. 10 (Third Interim Award), at 5.) Under the Settlement, Tenant is not required to spend
$1,912,500 for its Initial Alterations until nine months after Plaintiff's completion of the
Landlord’s Work. (Decl., Ex. 6 (Settlement), § 9). As such, Tenant’s obligations related to the
Initial Alterations have not yet been triggered, and Tenant is not in default. Where Plaintiff chose
a forum for its disputes and there is a binding decision by an arbitrator pursuant to a valid
arbitration provision, Plaintiff may not then try to get a second bite at the apple.

In sum, because Defendant’s only obligation is to guarantee the performance of Tenant’s
own, and there is no underlying default of the Lease by Tenant, Plaintiff may not try to use the

Guaranty as an independent basis to try to recover from Defendant.

10

 
Vv. CONCLUSION
Defendant’s motion to dismiss, (ECF No. 9), is GRANTED. The Clerk of Court is directed

to close the motion accordingly.

Dated: New York, New York SO ORDERED.
March c Borg
WR FG; rscoa BE LM yriks

GRORGE'B. DANIELS
United States District Judge

 

 

11

 
